DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato (U.S.Pat. 10,423,080).
As to claims 30, Sato discloses a fluid handling structure (5) configured to confine immersion fluid to a region of a lithographic apparatus, the fluid handling structure comprising all features of the instant claims such as: a first part (22)  having an upward facing access (see figure 2); a second part (21) configured to be located in the recess; wherein the first and second parts are relatively movable (see col. 14, lines 15-21) and a side surface of the recess arranged to face toward a surface of the second part is configured to contain at least some of the immersion fluid to the region.   Sato further discloses an aperture formed therein for the passage therethrough of a radiation beam through the immersion fluid (LQ), the aperture defining an immersion space to be filled with the immersion fluid (see figure 2) and the inner (22)  and outer parts (21) are configured to have a leaky seal (51R, 61R) at the connecting space (see figure 2) such that the immersion fluid (LQ) is allowed to leak from the immersion space into the variable space (due to the movement of the first and second parts) through the connecting space and wherein the second part (21) has an inlet (211; 41R; 43) configured to be located at a gap between the first and second parts and to provide immersion to the gap (see figures 3 and 25).
As to claim 31, wherein the leaky seal has at least one supply opening (G) and at least one inlet (61) to provide the immersion fluid to the immersion space.
	As to claim 32, the immersion fluid (5) prevents a flow of gas bubbles/air from the variable space to the immersion space (see col.26 lines 25-30).
As to claims 33-34, an overflow/opening 52 recovery configured to extract immersion fluid (LQ) above a pre-set level from a space between the first part (22) and the second part (21) (see col.22, lines 60-67).
	As to 35, it is disclosed a projection system (PL)  comprising a final element, the fluid handling structure (5) arranged adjacent to the final element (see figure 1) and a substrate support (2) configured to hold a substrate (P), the substrate support being movable with respect to the final element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-29 are rejected under 35 U.S.C 103 as being unpatentable over Sato (U.S.Pat. 10,423,080).
With respect to claims 23-29, Sato discloses a fluid handling structure comprising substantially all of the limitations of the instant claims including the downward facing surface of the second part (21) having an inlet (41, 42) configured to provide immersion fluid to the gap.  Sato does not specifically disclose that the inlet is disposed in a gap between the upward and downward facing surface.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to place the inlet of Sato in the gap between the upward and downward facing surface since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Allowable Subject Matter
Claims 16-22 are allowed.
Response to Amendment/Argument
Applicant’s amendment filed October 3, 2022 has been entered.  Claims 16, 23 have been amended. Applicant’s arguments in conjunction with the amendment have been carefully reviewed.  With respect to amended claims 16-22, in view of Applicant’s remarks, the 102 rejection in the previous Office Action is withdrawn.  Accordingly, claims 16-22 are now allowed. 
Turning to amended claims 23-29, Applicant’s arguments have been traversed in view of new ground of rejection as set forth above.
With respect to claims 30-35, Applicant’s arguments are not found persuasive.  Applicant stated that Sato do not appear to disclose “a leaky seal at the connecting space (formed between the claimed inner and outer part) such that immersion fluid is allowed to leak from the immersion space into the variable space (formed between the claimed inner and outer parts)”, as recited in the claim.  The Examiner respectfully disagrees.  First, the elements 51R and/or 61R correspond to the claimed leaky seal.  Secondly, it is noted that the limitations on which, the Applicant relies on (the connecting space “formed between the claimed inner and outer parts” ) are not stated in the claim. Therefore, as shown in figure 2 reproduced below, an arrow is provided to show that the space under the element 51R or 61R can be regarded as the connecting space. as recited.  

    PNG
    media_image1.png
    386
    690
    media_image1.png
    Greyscale






[AltContent: arrow]





                                                                                  “the connecting space”

	For the above reasons, the rejection is maintained as set forth above.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/21/22




/HUNG V NGUYEN/Primary Examiner, Art Unit 2882